Citation Nr: 1812865	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI) or residuals thereof.

[The issues of increased evaluations for low back and right ankle disabilities, as well as entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and A.S. 

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 2005 to July 2007, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the Board at an April 2016 hearing conducted at the RO.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in November 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran has not been diagnosed with a TBI, or any residuals thereof, at any point during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in November 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims service connection for residuals of a TBI.  Specifically, he has testified that he hit he suffered a head injury during service when a bus in which he was travelling hit a pothole, causing him to hit his head on the roof of the bus.  Alternately, he asserts that pain associated with his service-connected lumbar spine disability caused him to fall in the bathtub and hit his head, resulting in a concussion and TBI.

In order to prevail on the issue of service connection on a direct basis there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Significantly, however, the Board observes that there is no competent medical evidence of record which supports a diagnosis of a TBI, or residuals thereof, at any point during the appeal period.  While VA treatment records indicate the Veteran suffered a concussion as a result of his July 2013 fall and has since been treated for post-concussive syndrome, VA examinations conducted in March 2014 and June 2016 specifically determined that, based on both physical and neurocognitive examinations, the Veteran does not suffer from a TBI or any associated residuals.  

In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even though the Veteran suffered a concussion and is being treated for headaches associated with post-concussive syndrome, the Board observes service connection for migraine headaches has previously been established.  The competent medical evidence does not support a finding that the Veteran suffered from a TBI or any associated residuals during or shortly before the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Finally, while the Veteran has testified that he suffers from a TBI, he is not shown to be competent to render a medical diagnosis.  See generally Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that the competent, probative evidence of record does not contain a diagnosis of a TBI or associated residuals at any point during the appeal period.  The preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for this disability must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a TBI, or residuals thereof, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


